FILED
                            NOT FOR PUBLICATION                             JUN 28 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LOTHAR KUSTER,                                   No. 08-16552

              Plaintiff - Appellant,             D.C. Nos.    1:07-CV-00264-
                                                              SOM-BMK
  v.                                                          1:07-CV-00265-
                                                              SOM-BMK
MICHAEL W. FOLEY, Director of                    District of Hawaii,
Planning for the County of Maui (as an           Honolulu
individual); CHARLES VILLALON,
Building Inspector for the County of Maui
(as an individual); TY FUKUROKU,                 ORDER
Engineer for the County of Maui (as an
individual); JAY ARAKAWA, Zoning
Inspector for the County of Maui (as an
individual); COUNTY OF MAUI, a
governmental entity,

              Defendants - Appellees.



Before: HAWKINS, McKEOWN and RAWLINSON, Circuit Judges.

       The Memorandum Disposition filed on June 10, 2011, is amended as

follows:

       On page 6, line 4, insert “violation” between “constitutional” and “Kuster.”